829 F.2d 35Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Soon Tae KIM, Petitioner.
No. 87-8020
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided August 31, 1987.

Soon Tae Kim, petitioner pro se.
Before DONALD RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Soon Tae Kim, currently involuntarily committed at the Western State Hospital, Staunton, Virginia, has commenced a civil rights action, brought under 42 U.S.C. Sec. 1983, in the United States District Court for the Western District of Virginia.  In that action Kim seeks injunctive relief and monetary damages for wrongs allegedly inflicted upon him by certain state officials.  In aid of that proceeding Kim has petitioned this Court for a writ of mandamus compelling the district court 'to render a prompt (summary) judgment on the petitioner's request for a preliminary (actual and compensatory) damage award (a sum of $28,250.00).  . . .'


2
We deny Kim's petition for a writ of mandamus.


3
Writs of mandamus are extraordinary writs and the power to issue them is exercised sparingly.  Kerr v. United States District Court, 427 U.S. 394, 402-03 (1976).  Mandamus cannot be utilized to order a judicial officer to perform or refrain from performing discretionary acts.  The district court has discretion to manage its civil docket in the best interests of judicial economy, to set and enforce time limitations for deciding cases brought before it, and to enter judgment, including summary judgment, injunctions, and monetary damages, according to the proof.  If petitioner is aggrieved by the judgment ultimately to be entered in his civil rights action, his avenue of redress is by the normal appellate processes; mandamus may not be used as a means of circumventing those processes.


4
Accordingly, leave to proceed in forma pauperis is granted and the petition for a writ of mandamus is denied.


5
DENIED.